Exhibit 10.1

Execution Copy

Agreement

This Agreement (the “Agreement”), dated as of December 17, 2012, is by and among
the persons and entities listed on Schedule A (collectively, the “Corvex
Group”), Keith A. Meister (“Designee”), Soros Fund Management LLC (“SFM”) and
The ADT Corporation, a Delaware corporation (the “Company”).

Recitals

A. The Board of Directors (the “Board”) of the Company intends to increase the
size of the Board from eight to nine members and to appoint Designee as director
to the newly-created vacancy with a term expiring at the Company’s 2013 annual
stockholders’ meeting (the “2013 Meeting”).

B. At the 2013 Meeting, the Board intends to nominate Designee for election as a
member of the Board and to recommend that the stockholders of the Company vote
to elect Designee as a director of the Company.

C. The Corvex Group is the beneficial owner, in the aggregate, of 11,541,021
shares of the Company’s common stock, par value $0.01 per share (“Common
Stock”), which includes 575,000 shares held by Quantum Partners LP (the “Quantum
Shares”), as an advisee fund of SFM (SFM, together with those investment funds
over which SFM has investment management authority, the “SFM Funds”). As used
herein, the terms “beneficial owner”, “beneficial ownership” and terms of like
import shall have the meanings set forth in Rule 13d-3 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).

D. The Corvex Group supports the election of Designee to the Board.

AGREEMENT

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1. Board Nomination.

a. The Company agrees to increase the size of the Board from eight to nine
members and appoint Designee to the Board effective at 12:01am, Eastern Standard
Time on December 19, 2012. Upon his appointment to the Board and while a member
of the Board, the Company also agrees to appoint Designee to the Audit Committee
of the Board. The Company agrees to include Designee as a nominee to the Board
on the slate of nominees recommended by the Board in the Company’s proxy
statement and on its proxy card relating to the 2013 Meeting and to use its
reasonable efforts to cause the re-election of Designee to the Board at the 2013
Meeting, including without limitation by recommending that the Company’s
stockholders vote in favor of Designee and otherwise supporting Designee in a
manner no less rigorous and favorable than the manner in which the Company
supports its other nominees in the aggregate. The Company shall be relieved of
its obligations under this Section 1(a) in the event that the Corvex Group
ceases to



--------------------------------------------------------------------------------

be at any time following the 30th day after the date hereof, the beneficial
owner of Physical Shares of Common Stock equal to at least 3% of the then
outstanding shares of Common Stock (the “Minimum Ownership Threshold”). For
purposes of this Agreement, “Physical Shares” means, with respect to a person or
entity, shares beneficially owned by such person or entity as to which such
person or entity directly or indirectly has voting and investment power and
which are held either of record by such person or entity (or any fund to which
such person or entity provides investment advice) or through a broker, dealer,
agent, custodian or other nominee that is the holder of record of such shares.
For the avoidance of doubt, the parties hereto agree that (i) “Physical Shares”
shall not include shares beneficially owned by such person or entity solely as a
result of the operation of Rule 13d-3(d)(1)(i)(A) or (B), and (ii) the fact that
shares are held in a margin account or are pledged as collateral pursuant to
customary loan documentation shall not result in such shares not being
considered Physical Shares unless and until such shares are liquidated pursuant
to a margin call or otherwise foreclosed upon by the applicable broker, lender
or other third party.

b. Designee covenants and agrees to offer to tender his resignation from the
Board within five business days of (a) the Corvex Group and the Corvex
Affiliates ceasing to beneficially own Common Stock equal to or in excess of the
Minimum Ownership Threshold or (b) a breach in any material manner of Section 2
of this Agreement by a member of the Corvex Group, as reasonably determined by
the Company.

c. Designee agrees, during the term of his service as a director of the Company,
to keep confidential all Company confidential information consistent with Board
practices and applicable policies and to not publicly disclose discussions and
matters considered in meetings of the Board or committees thereof. Designee
agrees to submit to the Company a fully completed copy of the Company’s standard
directors’ and officers’ questionnaire and other reasonable and customary
director onboarding documentation required by the Company in connection with the
appointment or election of a new director as soon as practicable on or after the
date of this Agreement.

 

2. Proxy Contests and Other Matters.

From the date hereof and continuing until this Agreement is terminated in
accordance with Section 5:

a. None of the Corvex Group or any Affiliate or Associate controlled by the
Corvex Group (such controlled Associates and Affiliates, collectively and
individually, the “Corvex Affiliates”) or any SFM Fund shall (i) solicit proxies
or engage in a proxy contest with respect to the election of directors or any
other proposal to be considered, or present any other proposal for
consideration, at any meeting of the Company’s stockholders or (ii) encourage,
advise or influence any other person or assist any third party in so
encouraging, assisting or influencing any person to solicit proxies or engage in
a proxy contest with respect to the election of directors or any other proposal
to be considered, or present any other proposal for consideration, at any
meeting of the Company’s stockholders. The Corvex Group will, or will cause the
record holder or record holders of all Common Stock or any other securities of
the Company entitled to vote in the election of directors of the Company, or
securities convertible into, or exercisable or exchangeable for Common Stock or
such other securities (collectively, “Voting Securities”), in

 

2



--------------------------------------------------------------------------------

each case beneficially owned by the Corvex Group and the Corvex Affiliates to,
cause all such Voting Securities as to which the Corvex Group and the Corvex
Affiliates have the right to vote at the 2013 Meeting, to be present for quorum
purposes and to be voted, at the 2013 Meeting or at any adjournments or
postponements thereof, in favor of the slate of nominees recommended by the
Board (which slate of nominees, for the avoidance of doubt, shall include the
Designee) and against any stockholder nominations which are not approved by the
Board, and against any proposals that are not approved by the Board. For
purposes of this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act, and the term “person” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.

b. None of the members of the Corvex Group, any Corvex Affiliate or any SFM Fund
shall:

i. solicit proxies or written consents of stockholders with respect to, or from
the holders of, any Voting Securities, or make, or in any way participate in
(other than by voting its shares of Voting Securities in a way that does not
violate this Agreement), any “solicitation” of any proxy, consent or other
authority to vote any Voting Securities with respect to any matter, otherwise
conduct any nonbinding referendum with respect to the Company, or become a
participant in, or seek to advise or influence any person or entity in, any
solicitation with respect to the Company not approved and recommended by the
Board, including without limitation relating to the removal or the election of
directors, other than solicitations or acting as a participant in support of all
of the Company’s nominees;

ii. form, join or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to any Voting Securities, or otherwise support or
participate in any effort by a third party with respect to the matters set forth
in clause (i) above, or deposit any Voting Securities in a voting trust or
subject any Voting Securities to any voting agreement, other than, in each case,
solely with other members of the Corvex Group, other Corvex Affiliates or the
SFM Funds with respect to the Voting Securities now or hereafter owned by them
or pursuant to this Agreement (provided, that any such Corvex Affiliates agree
with the Company in writing to be bound by the terms of this Agreement);

iii. seek to call, or request the call of, a special meeting of the stockholders
or holders of any other Voting Securities of the Company, or seek to make, or
make, a stockholder proposal (whether pursuant to Rule 14a-8 under the Exchange
Act or otherwise) at any meeting of the stockholders or holders of other Voting
Securities of the Company, or make a request for a list of the holders of any of
the Voting Securities, or seek election to the Board, seek to place a
representative on the Board or seek the removal of any director from the Board,
or otherwise acting alone, or in concert with others (other than the Designee
acting in his capacity as a director) to seek to control or influence the
management, strategies, governance or policies of the Company;

 

3



--------------------------------------------------------------------------------

iv. solicit, effect or seek to effect, offer or propose (whether publicly or
otherwise, directly or indirectly) to effect, or cause or participate in, or in
any way assist or facilitate any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or participate in, or, except
as set forth below, make any statement with respect to, any merger,
consolidation, business combination, tender or exchange offer, sale or purchase
of assets, sale or purchase of securities, dissolution, liquidation,
restructuring, recapitalization or similar transactions of or involving the
Company or any of its Affiliates or Associates (each, an “Extraordinary
Transaction”), or any swap or derivatives transaction or agreement relating to
the Company or any of its Affiliates or Associates (including any transactions
or agreements referencing the securities, loans or other obligations of the
Company or any of its Affiliates or Associates); provided that Corvex Group
members, Corvex Affiliates and SFM Funds can engage in any such swap or
derivatives transactions or agreements subject to the limitations on beneficial
ownership set forth in clause (ix) below;

v. tender or exchange any Voting Securities into any tender or in any exchange
offer or vote any securities of the Company in favor of any Extraordinary
Transaction; provided, that nothing in this clause (v) shall prevent the Corvex
Group or any Corvex Affiliate from tendering or exchanging Voting Securities in,
or voting in favor of, any Extraordinary Transaction that has been (and
continues to be at the time of such tender, exchange or vote) approved or
recommended by the Board, or voting against any Extraordinary Transaction that
has not been (and continues to not be at the time of such tender, exchange or
vote) approved and recommended by the Board;

vi. except as set forth below, make or issue, or cause to be made or issued, any
public disclosure, statement or announcement (including without limitation the
filing or furnishing of any document or report with the SEC or any other
governmental agency or any disclosure to any journalist, member of the media or
securities analyst) (x) in support of any solicitation described in clause
(iii) above, or (y) negatively commenting upon the Company, including the
Company’s corporate strategy, business, corporate activities, Board or
management (and including, without limitation, making any statements critical of
the Company’s business, strategic direction, capital structure or compensation
practices);

vii. except as set forth below, make or disclose any statement regarding any
intent, purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs or any of its securities or assets or this
Agreement, that is inconsistent with the provisions of this Agreement, including
any intent, purpose, plan or proposal that is conditioned on, or would require
waiver, amendment, nullification or invalidation of, any provision of this
Agreement or take any action that could require the Company to make any public
disclosure relating to any such intent, purpose, plan, proposal or condition;

viii. publicly request that the Company or any of its representatives release
any member of the Corvex Group from, amend or waive any provision of this
Agreement;

 

4



--------------------------------------------------------------------------------

ix. (A) acquire, agree or seek to acquire or make any proposal or offer to
acquire, or announce any intention to acquire, beneficially or otherwise, any
Voting Securities or any property, asset or business of the Company (other than
securities issued pursuant to a plan established by the Board for members of the
Board, a stock split, stock dividend or similar corporate action initiated by
the Company with respect to any securities beneficially owned by the members of
the Corvex Group and any Corvex Affiliates on the date of this agreement) if,
immediately after such acquisition, the members of the Corvex Group and any
Corvex Affiliates, collectively, would, in the aggregate, beneficially own in
excess of 15,666,021 shares of Common Stock; provided that, notwithstanding the
foregoing, any derivative, hedging or similar arrangement that has the effect of
decreasing the voting power or economic interest of the members of the Corvex
Group or any Corvex Affiliate in the Company’s Voting Securities shall not be
given effect, so that the shares that are the subject of such derivative,
hedging or similar arrangement shall be deemed as owned by the members of the
Corvex Group or the applicable Corvex Affiliate for purposes of this clause
(ix); provided further that the Quantum Shares will not be deemed to be
beneficially owned by the Corvex Group or any Corvex Affiliates for purposes of
determining if the foregoing limitation is exceeded for as long as the Corvex
Group and the Corvex Affiliates continue to beneficially own such Quantum Shares
solely by virtue of the rights of the Corvex Group to direct the voting power of
such shares pursuant to the Voting Agreement, dated as of October 23, 2012, by
and among SFM and Corvex Management LP, as in effect on the date thereof, or
(B) acquire, agree or seek to acquire or make any proposal or offer to acquire,
or announce any intention to acquire, beneficially or otherwise, any Voting
Securities or any property, asset or business of the Company (other than
securities issued pursuant to a plan established by the Board for members of the
Board, a stock split, stock dividend or similar corporate action initiated by
the Company with respect to any securities beneficially owned by the SFM Funds
on the date of this agreement) if, immediately after such acquisition, the SFM
Funds, collectively, would, in the aggregate, beneficially own in excess of
875,000 shares of Common Stock; provided that, notwithstanding the foregoing,
any derivative, hedging or similar arrangement that has the effect of decreasing
the voting power or economic interest of the SFM Funds in the Company’s Voting
Securities shall not be given effect, so that the shares that are the subject of
such derivative, hedging or similar arrangement shall be deemed as owned by the
members of the SFM Funds for purposes of this clause (ix);

x. (A) other than in a brokers transaction pursuant to Rule 144 promulgated
under the U.S. Securities Act of 1933, as amended, knowingly sell, transfer or
otherwise dispose of any Voting Securities to any Person who or that is (or will
become upon consummation of such sale, transfer or other disposition) a
beneficial owner of four percent (4%) or more of the outstanding Voting
Securities; or (B) without the prior written consent of the Company (acting
through the Board), on any single day, sell, transfer or otherwise dispose of
four percent (4%) or more of the outstanding Voting Securities through the
public markets; or

xi. enter into any discussions, negotiations, agreements or undertakings with
any person with respect to the foregoing or advise, assist, encourage or seek to
persuade others to take any action with respect to any of the foregoing.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) nothing in this Section 2(b) shall be deemed
to in any way restrict or limit Designee’s ability to discuss any matter
confidentially with the Company, the Board or any of its members or take any
action that the Designee reasonably determines is required by applicable law and
(ii) the terms and conditions of Section 2(b)(v) and 2(b)(x) shall not apply to
any SFM Fund. In the event that the Designee reasonably determines that
disclosure of any confidential information is required by applicable law,
Designee will promptly notify (except where such notice would be legally
prohibited) the Company in writing and provide reasonable cooperation, at the
Company’s expense, so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions hereof. In no
event will the Corvex Group or SFM oppose any action by the Company to obtain a
protective order, motion to quash or other relief to prevent the disclosure of
any confidential information or to obtain reliable assurance that confidential
treatment will be afforded such information. It is understood that there shall
be no “legal requirement” requiring the Corvex Group or SFM to disclose any
confidential information solely by virtue of the fact that, absent such
disclosure, the Corvex Group or SFM would be prohibited from purchasing, selling
or engaging in derivative or other transactions with respect to the Common Stock
or other securities of the Company.

c. Each member of the Corvex Group shall cause all Voting Securities
beneficially owned, directly or indirectly, by it, or by any Corvex Affiliate,
as of the record date for any meeting of the Company’s stockholders, to be
present for quorum purposes and to be voted, at any meeting of the Company’s
stockholders or at any adjournments or postponements thereof, (i) in favor of
each director nominated and recommended by the Board for election at any such
meeting, (ii) against any stockholder nominations for director which are not
approved and recommended by the Board for election at any such meeting, and
(iii) in accordance with the Board’s recommendation with respect to any matter
subject to a vote of stockholders other than the election of directors.

d. Notwithstanding Section 2(b)(x), no member of the Corvex Group or any Corvex
Affiliate shall sell, convey, assign or otherwise transfer to any SFM Fund the
record or beneficial ownership of any Voting Securities of the Company now or
hereafter economically owned by the Corvex Group or any Corvex Affiliate, except
for the shares of Common Stock constituting the Quantum Shares, unless SFM
agrees in writing with the Company to be bound by the terms and conditions of
Section 2(b)(v) and 2(b)(x).

 

3. Public Announcement and SEC Filing.

The Company shall announce this Agreement and the material terms by means of a
press release in the form attached as Exhibit A as soon as practicable on or
after the date of this Agreement (the “Press Release”). The Corvex Group shall
promptly, but in no case prior to the date of the filing or other public release
of the Press Release by the Company, prepare and file an amendment (the “13D
Amendment”) to the Corvex Group’s Schedule 13D with respect to the Company filed
with the SEC on October 25, 2012, reporting the entry into this agreement and
amending applicable items to conform to its obligations hereunder. The 13D
Amendment shall be consistent with the Press Release and the terms of this
Agreement. The Corvex Group and the Corvex Affiliates shall provide the Company
with reasonable opportunity to review and comment upon the 13D Amendment prior
to filing, and shall consider in good faith any changes proposed by the Company.
Except as otherwise expressly set forth herein, none of the Designee,

 

6



--------------------------------------------------------------------------------

the members of the Corvex Group or any Corvex Affiliates shall (i) issue a press
release in connection with this agreement or the actions contemplated hereby or
(ii) otherwise make any public statement, disclosure or announcement with
respect to this agreement or the actions contemplated hereby. Neither the
Company nor the Corvex Group shall make any public statements (including in any
filing with the SEC, any regulatory or governmental agency or any stock
exchange) that are inconsistent with, or otherwise contrary to, the statements
in the Press Release.

 

4. Representations and Warranties.

a. The Company hereby represents and warrants that this Agreement and the
performance by the Company of its obligations hereunder (i) have been duly
authorized, executed and delivered by it, and are valid and binding obligations
of the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
creditors’ rights generally, (ii) do not require the approval of the
stockholders of the Company and (iii) do not and will not violate any law, any
order of any court of competent jurisdiction or other agency of the government,
the Restated Certificate of Incorporation or Amended and Restated By-laws of the
Company or any stock exchange rule or regulation, or any provision of any
indenture, agreement or other instrument to which the Company or any of its
properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
indenture, agreement or other instrument, or result in the creation or
imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
indenture, agreement or other instrument.

b. Each member of the Corvex Group and SFM, with respect to itself only, hereby
represents and warrants that this Agreement and the performance by such person
of its obligations hereunder (i) have been duly authorized, executed and
delivered by it, and are valid and binding obligations of such person,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to creditors’ rights
generally, (ii) do not require the approval of any owner or holder of any equity
interest of such person, as applicable, and (iii) do not and will not violate
any law, any order of any court of competent jurisdiction or other agency of the
government, the charter or other organizational documents of such person, as
applicable, or any provision of any agreement or other instrument to which such
person or any of its properties or assets is bound, or conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any such agreement or other instrument, or result in the creation or
imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
agreement or other instrument. Each member of the Corvex Group and SFM, with
respect to itself only, hereby represents and warrants that such person, if not
a natural person, is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization and has all requisite power and
authority to execute and deliver this Agreement;

c. The Corvex Group hereby represents and warrants that, as of the date hereof,
(i) the Corvex Group and the Corvex Affiliates are collectively the “economic
owners” of

 

7



--------------------------------------------------------------------------------

10,966,021 shares of Common Stock, all held in the form of shares of Common
Stock except as disclosed on the Schedule 13D filed with the SEC by the Corvex
Group on October 25, 2012 (without giving effect to any subsequent amendments
thereto, the “Corvex 13D”) and except that 350,000 shares reported as
beneficially owned by the Corvex Group in the Corvex 13D subject to option are,
as of the date hereof, held in the form of shares of Common Stock and (ii) such
Common Stock and other Voting Securities disclosed on the Corvex 13D constitutes
all of the Voting Securities economically owned by the Corvex Group and the
Corvex Affiliates. For purposes of this Agreement, the term “economic owners”
and “economic ownership” shall have the same meanings as “beneficial owner” and
“beneficial ownership” as set forth in Rule 13d-3 promulgated by the SEC under
the Exchange Act, except that a person will also be deemed to economically own
and to be the economic owner of (i) all shares of Common Stock which such person
has the right to acquire pursuant to the exercise of any rights in connection
with any securities or any agreement, regardless of when such rights may be
exercised and whether they are conditional, and (ii) all shares of Common Stock
in which such person has an economic interest, including without limitation,
pursuant to a cash settled call option or other derivative security, contract or
instrument in any way related to the price of shares of Common Stock.

d. The Corvex Group represents and warrants that, as of the date of this
Agreement, neither the Corvex Group nor any Corvex Affiliate is engaged in any
discussions or negotiations or have any agreements or understandings, whether or
not legally enforceable, concerning the acquisition of economic ownership of any
Common Stock or other Voting Securities, or have any actual knowledge that any
other stockholders of the Company have any present or future intention of taking
any actions that if taken by the Corvex Group would violate any of the terms of
this Agreement. The Corvex Group (excluding actions of Designee in his capacity
as a director not otherwise in violation of Section 2) agrees during the term of
this Agreement to refrain from taking actions which are intended by the Corvex
Group to encourage other stockholders to engage in any such actions referred to
in this Section 4(d).

 

5. Termination.

This Agreement, including the covenants and agreements contained in Section 2,
shall terminate on the later of (i) the date on which Designee is no longer
serving on the Board (which shall include the effective date of any resignation
from the Board delivered in writing by Designee) and (ii) the date that is seven
(7) business days prior to the end of the last day that stockholders of the
Company may timely notify the Company of a nomination or proposal to be properly
brought before the 2014 annual meeting of the Company’s stockholders pursuant to
the Company’s By-Laws, as then in effect (the “Notice Date”); provided, however,
that this Agreement, including the covenants and agreements contained in
Section 2, shall terminate with respect to SFM and the SFM Funds on the earlier
of the Notice Date and December 31, 2013.

 

6. Miscellaneous.

a. Code of Conduct.

The Designee acknowledges that he has received a copy of the Company’s Code of
Conduct and agrees to provide to the Company such certifications or
acknowledgments in respect of the Designee’s compliance with the Company’s Code
of Conduct as the Company may from time to time require from each of the other
directors serving on the Board.

 

8



--------------------------------------------------------------------------------

b. Remedies; Submission to Jurisdiction.

Each party hereto hereby acknowledges and agrees, on behalf of itself and its
Affiliates and Associates, that irreparable harm would occur in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties hereto shall be entitled to specific relief hereunder, including,
without limitation, an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in U.S. District Court for the Southern District of New York or any
New York state court located in the borough of Manhattan in the City of New
York, in addition to any other remedy to which they are entitled at law or in
equity. Furthermore, each of the parties hereto (i) consents to submit itself to
the personal jurisdiction of the U.S. District Court for the Southern District
of New York or any New York state court located in the borough of Manhattan in
the City of New York solely with respect to any dispute between or among the
parties hereto that arises out of this Agreement or the transactions
contemplated by this Agreement, (ii) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (iii) agrees that it shall not bring any action against the other
parties relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the U.S. District Court for the Southern
District of New York or any New York state court located in the borough of
Manhattan in the City of New York, and each of the parties irrevocably waives
the right to trial by jury, (iv) agrees to waive any bonding requirement under
any applicable law, in the case any other party seeks to enforce the terms by
way of equitable relief and (v) each of the parties irrevocably consents to
service of process by a reputable overnight mail delivery service, signature
requested, to the address of such parties’ principal place of business or as
otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE. Nothing in this Section 6 shall prevent any of the
parties hereto from enforcing its rights under this Agreement or shall impose
any limitation on any of the parties or their respective past, present or future
general partners, directors, officers, or employees in defending any claim,
action, cause of action, suit, administrative action or proceeding of any kind,
including, without limitation, any federal, state or other governmental
proceeding of any kind, against any of them. The rights and remedies provided in
this Agreement are cumulative and do not exclude any rights or remedies provided
by law.

Notwithstanding anything to the contrary contained herein, the parties agree
that (i) SFM shall only have responsibility for SFM and the SFM Funds and shall
have no liability with respect to any actions, omissions, rights,
responsibilities, agreements, obligations, representations or warranties of any
member of the Corvex Group or any Corvex Affiliate and (ii) the Corvex Group
shall only have responsibility hereunder for the members of the Corvex Group and
Corvex Affiliates and shall have no liability with respect to any actions,
omissions, rights, responsibilities, agreements, obligations, representations or
warranties of SFM or any SFM Fund.

 

9



--------------------------------------------------------------------------------

c. Entire Agreement

This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and may be amended only by an agreement in writing
executed by the parties.

d. Notices.

All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing (including electronic format) and shall be deemed validly given,
made or served, if (i) given by telecopy, when such telecopy is transmitted to
the telecopy number set forth below and the appropriate confirmation is received
or (ii) if given by any other means, when actually received during normal
business hours at the address specified in this subsection:

if to the Company:

The ADT Corporation

1501 Yamato Road

Boca Raton, Florida 33431

Attention: General Counsel

Facsimile: (561) 988-3719

If to the Corvex Group:

Corvex Management LP

712 Fifth Avenue, 23rd Floor

New York, New York 10019

Attention: Keith A. Meister

Facsimile: (212) 474-6715

If to SFM:

Soros Fund Management LLC

888 Seventh Avenue

New York, New York 10106

Facsimile: 646-731-5551

e. Severability.

If at any time subject to the date hereof, any provision of this Agreement shall
be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have no effect upon the
legality or enforceability of any other provision of this Agreement.

 

10



--------------------------------------------------------------------------------

f. Counterparts.

This Agreement may be executed in two or more counterparts which together shall
constitute a single agreement.

g. No Third Party Beneficiaries.

This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other person.

h. Interpretation and Construction.

Each of the parties acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed the same with the advice of said independent
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement and the documents referred to herein, and any
and all drafts relating thereto exchanged among the parties shall be deemed the
work product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regards to events of
drafting or preparation.

[The remainder of this page has been left blank intentionally.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, or caused
the same to be executed, by its duly authorized representative as of the date
first above written.

 

The ADT Corporation By:  

/s/ Naren Gursahaney

Name:   Naren Gursahaney Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Corvex Management LP By:  

/s/ Keith A. Meister

Name:   Keith A. Meister Title:   Managing Partner

 

/s/ Keith A. Meister

Keith A. Meister



--------------------------------------------------------------------------------

Soros Fund Management LLC By:  

/s/ Jay Schoenfarber

Name:   Jay Schoenfarber Title:   Assistant General Counsel



--------------------------------------------------------------------------------

Schedule A

Corvex Management LP

Keith A. Meister